Title: Abigail Adams Smith to Abigail Adams, 10 December 1791
From: Smith, Abigail Adams
To: Adams, Abigail


my Dear Mamma
New York December 10th 1791—
I received last Evening your Letter of the 3d inst— I began to think you had almost forgotten me. now and then I hear from you by persons who have seen you— they tell me that you appear to enjoy your health the weather grows so severe that I am almost discourage from thinking of quiting my own fire side. Mr Smith does not find it convenient at present to Leave his official and private business— the latter however is much the most advantageous lands which he purchased of the State last summer for 3/3 pr acre he can now dispose of to people who wish to settle upon them for 10 shillings— Collo Smith wishes me to come without him but I dont like this plan much altho I have no small share of Curiossity to see the Wonderfull City of Philadelphia—
with respect to the appointment I have no desire that Mr S—— should receive it and we have it from authority that he will not—and there is but one Person that I do not wish should have it— he has played such a double game that I hope he may be disappointed if he wishes it— I am sure that it will be much more for our interest to continue here as things are situated and I have no disposition to sacrifise substance to shadow but we hear that it has been decided at Court that no Person belonging to the senate or House of representative can be appointed for there is an express article in [the] Constitution against it—and I hope some body wi[ll] raise a dust if this is infringed upon
Browns Wife came to me day after day untill I was quite tired of hearing of her and at last I gave her twenty five shillings for which I inclose her receipt— I sent the Biscuit by Capt Bailie and I found the order and receipt of Browns Wife all which I enclose—
Mr Rodgers takes the Charge of this Letter— he has called twice upon me— he looks very dejected—Poor Man,— Mrs Clarkson has a Son a week old and is very well— the rest of the family are well—
by Charles Storer I heard from our friends at Boston and Braintree— my Unkle Cranch was recovering—but Mrs Smith is very unwell I fear she is not long for this world pray write as frequently as you can find time— the Chrildren are very well present my Duty to my Father and Love to Louisa— is Thomas absorb[ed in] Business that we do not hear a word from him
adieu yours
A Smith—
